UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 05-7083



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


BROOKS JAMES TERRELL,

                                             Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Spartanburg. Henry M. Herlong, Jr., District
Judge. (CR-99-610-HMH; CA-05-1379-HMH)


Submitted: September 29, 2005             Decided:   October 11, 2005


Before WILKINSON, KING, and GREGORY, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Brooks James Terrell, Appellant Pro Se. David Calhoun Stephens,
Assistant United States Attorney, Greenville, South Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

            Brooks James Terrell seeks to appeal the district court

order    dismissing     his    motion    for    relief    from   indictment      as   a

successive 28 U.S.C. § 2255 (2000) motion.                       The order is not

appealable unless a circuit justice or judge issues a certificate

of appealability. 28 U.S.C. § 2253(c)(1) (2000); Reid v. Angelone,

369 F.3d 363, 370 (4th Cir. 2004).              A certificate of appealability

will not issue absent “a substantial showing of the denial of a

constitutional right.”         28 U.S.C. § 2253(c)(2) (2000).             A prisoner

satisfies this standard by demonstrating that reasonable jurists

would    find    that    the     district       court’s      assessment     of    his

constitutional     claims      is    debatable     and    that    any   dispositive

procedural rulings by the district court are also debatable or

wrong.     See Miller-El v. Cockrell, 537 U.S. 322, 336 (2003);

Slack v. McDaniel, 529 U.S. 473, 484 (2000); Rose v. Lee, 252 F.3d

676, 683 (4th Cir. 2001).               We have independently reviewed the

record   and    conclude      that   Terrell     has   not   made   the   requisite

showing.    Accordingly, we deny a certificate of appealability and

dismiss the appeal.

            Additionally, we construe Terrell’s notice of appeal and

informal brief as an application to file a second or successive

motion under 28 U.S.C. § 2255.             United States v. Winestock, 340

F.3d 200, 208 (4th Cir. 2003).           In order to obtain authorization to

file a successive § 2255 motion, a prisoner must assert claims


                                        - 2 -
based on either: (1) a new rule of constitutional law, previously

unavailable, made retroactive by the Supreme Court to cases on

collateral review, or (2) newly discovered evidence, not previously

discoverable     by   due   diligence,   that   would   be    sufficient   to

establish   by    clear     and   convincing    evidence     that,   but   for

constitutional error, no reasonable factfinder would have found the

movant guilty of the offense.            28 U.S.C. §§ 2244(b)(2), 2255

(2000).   Terrell’s claims do not satisfy either of these criteria.

Therefore, we deny authorization to file a successive § 2255

motion. We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                     DISMISSED




                                    - 3 -